                        IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE EASTERN DISTRICT OF OKLAHOMA

 In re:                                 )                Case No. Case No. 16-81001
                                        )                Chapter 9
 PUSHMATAHA COUNTY – CITY OF            )
 ANTLERS HOSPITAL AUTHORITY,            )
                                        )
          Debtor.                       )
 _______________________________________)

  UNITED STATES’ UNOPPOSED MOTION FOR ENLARGEMENT OF TIME TO
    ANSWER OR OTHERWISE MOVE WITH RESPECT TO THE DEBTOR’S
 COMBINED (1) OBJECTION TO THE APPLICATION FOR PAYMENT OF THE IRS
  ADMINISTRATIVE PROOF OF CLAIM [ECF NO. 235], AND (2) OBJECTION TO
                   PROOF OF CLAIM [CLAIM NO. 30]

          The United States respectfully moves, pursuant to Rule 9006(b)(1) of the Federal Rules

of Bankruptcy Procedure, for an additional 30 days to answer, or otherwise move, with respect to

debtor’s combined objection (ECF No. 245). This motion is the first request for an extension of

this deadline. The basis for this request is set forth below.

          1. Debtor Pushmataha County – City of Antlers Hospital filed a combined (1) objection

to the application of payment of the IRS administrative claim (ECF No. 235) and (2) objection to

proof of claim (Claim No. 30) on March 2, 2020. (Dkt. No. 245).

          2. Pursuant to Local Rule 9013-1, the United States has 14 days to answer or otherwise

respond after service of the objection. Therefore, the United States’ answer or other response is

due on or before Monday, March 16, 2020.

          3. The United States respectfully requests an additional 30 days (or until April 15, 2020)

to respond or otherwise move with respect to the debtor’s combined objection. The United States

intends to informally resolve the objection to claim prior to having to respond. Additionally,

counsel for the United States requires and has not yet received information from the Internal




 Case 16-81001         Doc 247      Filed 03/13/20 Entered 03/13/20 09:07:50           Desc Main
                                     Document     Page 1 of 4
Revenue Service to fully and accurately answer, or otherwise move with respect to the objection

to claim.

       4. In analyzing a motion for extension of time under Rule 6(b) of the Federal Rules of

Civil Procedure, which is the analog to Bankruptcy Rule 9006, see Kontrick v. Ryan, 540 U.S.

443, 546 n.10 (2004), the Ninth Circuit has held that “requests for extensions of time made

before the applicable deadline has passed should ‘normally . . . be granted in the absence of bad

faith on the part of the party seeking relief or prejudice to the adverse party.’” Ahanchian v.

Xenon Pictures, Inc., 624 F.3d 1253, 1259 (9th Cir. 2010) (alteration in original) (quoting 4B

Wright & Miller, Federal Practice and Procedure § 1165 (3d ed. 2004)). Similarly, a prominent

authority on bankruptcy procedure has stated that courts should liberally grant extensions of time

sought before the period to act has elapsed so long as “the moving party has not been guilty of

negligence or bad faith and the privilege of extensions has not been abused.” 10 Collier on

Bankruptcy ¶ 9006.06 (Alan N. Resnick & Henry J. Sommer eds., 16th ed. 2015).

       5. Because the United States is still seeking information from the Internal Revenue

Service in order to respond to debtor’s combined objection, the United States needs an additional

30 days to respond, on or before April 15, 2020.

       6. In addition, the requested extension of time will not prejudice any party.

       7. Opposing counsel consents to our request for enlargement of time to answer or

otherwise move with respect to the debtor’s combined objection.

       For these reasons, good cause exists for granting this request for enlargement of time.

       WHEREFORE, the United States respectfully requests that this Court grant this motion

for enlargement of time to answer, or otherwise move, with respect to the debtor’s combined

objection, until April 15, 2020.




 Case 16-81001       Doc 247       Filed 03/13/20 Entered 03/13/20 09:07:50            Desc Main
                                    Document     Page 2 of 4
                                           Respectfully submitted,

    Dated: March 13, 2020                  BRIAN J. KUESTER
                                           United States Attorney

                                           RICHARD E. ZUCKERMAN
                                           Principal Deputy Assistant Attorney General

                                            /s/ Samuel Peter Robins
                                           SAMUEL PETER ROBINS
                                           Trial Attorney, Tax Division
                                           WI Bar No. 1094149
                                           U.S. Department of Justice
                                           P.O. Box 7238
                                           Washington, D.C. 20044
                                           202-307-0668 (v)
                                           202-514-6770 (f)
                                           Samuel.P.Robins@usdoj.gov




Case 16-81001   Doc 247     Filed 03/13/20 Entered 03/13/20 09:07:50      Desc Main
                             Document     Page 3 of 4
                                CERTIFICATE OF SERVICE

I hereby certify that on March 13, 2020, I electronically filed the foregoing document with the
Clerk of Court using the CM/ECF system, which will send notification of such filing to all
registered CM/ECF participants.


                                                    /s/ Samuel Peter Robins
                                                    SAMUEL PETER ROBINS
                                                    Trial Attorney, Tax Division




 Case 16-81001       Doc 247     Filed 03/13/20 Entered 03/13/20 09:07:50            Desc Main
                                  Document     Page 4 of 4
